 

EXCLUSIVE MASTER DISTRIBUTION AGREEMENT

 

This AGREEMENT made as of the 23rd day of August, 2012, by and between
DESTILADORA HUERTA REAL, S.A. de C.V., a Mexican Corporation represented by
Sergio Gonzalez and Carlos Gonzalez, having its business address at Ramon Corona
No. 48, Santa Teresa, Mpio. de Tequila, Jalisco, Mexico 06400 (together
hereinafter referred to as “SUPPLIER”) and MONTALVO IMPORTS, LLC a Delaware
limited liability company, Represented by Alex Viecco and having its principal
place of business at 4236 Laurel Glen Dr. Moorpark, CA 93021 (hereinafter
referred to as “DISTRIBUTOR”).

 

WITNESSETH

 

WHEREAS

 

A.SUPPLIER is the producer of certain tequilas as more particularly identified
below (hereinafter referred to as the “Products”)

 

a.Tequila Montalvo

 

b.Tequila Familia Montalvo

 

c.Shaquila

 

d.Shaq O

 

e.Montalvo

 

B.DISTRIBUTOR desires to secure from SUPPLIER, and SUPPLIER is willing to grant
to DISTRIBUTOR, the exclusive right to sell and distribute SUPPLIER’S Products
worldwide, with no geographical restrictions (hereinafter referred to as the
“Territory”).

 

NOW THEREFORE, it is mutually agreed as follows:

 

1.SUPPLIER hereby appoints DISTRIBUTOR as its sole and exclusive master
distributor for the term of this Agreement for the sale and distribution of the
Products in and throughout the Territory. DISTRIBUTOR will maintain, or cause to
be maintained, a sales staff for the distribution of products handled by
DISTRIBUTOR, including the Products, and DISTRIBUTOR shall use its best efforts
to promote the sale and distribution of SUPPLIER’S Products. DISTRIBUTOR shall
have the right, in its sole discretion, to appoint importers, distributors and
sub-distributors within the Territory.

 

 

 

 

2.SUPPLIER will not ship the Products, or any other tequila bearing the same or
similar trademark, signature or identification anywhere on the package, to the
Territory except under the order or by the direction of DISTRIBUTOR. It will
refer to DISTRIBUTOR any and all orders or inquiries for the Products that it
may receive for shipment to the Territory, or orders which are intended for
eventual shipment to the Territory.

 

3.SUPPLIER will fill promptly and to the best of its ability all orders for the
Products received from DISTRIBUTOR. The price to DISTRIBUTOR shall be based on
delivery to DISTRIBUTOR’S warehouse and shall include a mutually negotiated
delivered price to said warehouse. The price to DISTRIBUTOR shall be EXACT COST
OF PRODUCTION AND TAXES PLUS 0.5% (1/2%). Payment in U.S. dollars shall be made
by DISTRIBUTOR @ 50% upon order and the balance due 90 days from the date of
delivery to DISTRIBUTOR’S representatives’ warehouse. EXACT COST OF PRODUCTION
will be determined on an order-by-order basis, agreed upon prior to SUPPLIER
commencing the production process.

 

4.SUPPLIER warrants, represents and agrees that all shipments of the Products
sold or shipped under this Agreement shall be of first quality, suitable for
beverage consumption, properly bottled and packaged in Jalisco, free from
foreign matter, whether or not prejudicial to health, and will be bottled and
packaged in conformity with applicable laws, regulations and requirements in
effect within the Territory.

 

5.SUPPLIER agrees to begin the transfer of the ownership of the brands and marks
included in this agreement in Section A(a-e) immediately upon the DISTRIBUTOR
receiving a minimum of $250,000 in equity investment or DISTRIBUTOR placing an
aggregate of $250,000 in orders to SUPPLIER.

 

6.DISTRIBUTOR shall purchase all Montalvo Tequila inventory currently owned by
the SUPPLIER, specifically described in Exhibit B, for an agreed upon price of
$320,000. The Company shall issue a promissory note, substantially in the form
attached as Exhibit A, to SUPPLIER in the principal amount of $320,000, which
becomes due and payable three years from the date of issuance.

 

 

 

 

7.The term of this Agreement shall be for a period of three years commencing on
the date the DISTRIBUTOR receives approval of its Federal Basic Wholesalers
Permit from the U.S. Alcohol and Tobacco Tax and Trade Bureau (the “Start Date”)
and terminating three years from the Start Date and shall thereafter continue in
effect unless either party shall notify the other of its intention to terminate
this Agreement by giving at least 12 months written notice prior to any
specified termination date. Notwithstanding the foregoing, the SUPPLIER shall
have no right to terminate the agreement, provided the DISTRIBUTOR purchases a
minimum of 1,500 (One-Thousand Five-Hundred) cases from the SUPPLIER annually.
However, in the event of a breach of any of the terms and provisions of this
Agreement, either party may terminate this Agreement by giving the other party
90 days written notice provided said notice shall set forth the breach being
claimed as the basis for termination. If the offending party cures the breach
being claimed within said 90-day period, the notice of termination shall be void
and this Agreement shall continue in full and force and effect.

 

8.DISTRIBUTOR, upon request from SUPPLIER, will furnish SUPPLIER with available
sales and depletion reports and details of all promotional and sampling programs
with respect to the Products. DISTRIBUTOR will discuss with SUPPLIER any
proposed changes in its distributor network at least 30 days prior to any such
change.

 

9.This Agreement is the entire agreement between the parties, cannot be changed
orally, and neither party has made any representations or promises to the other
which are not expressed in this Agreement.

 

10.No waiver of a breach of the terms of this Agreement shall be effective
unless made in writing, and no such waiver shall be deemed a waiver of any other
existing or subsequent breach. No modification of this Agreement shall be of any
effect unless set forth in writing.

 

11.All the provisions of this Agreement are made subject to all applicable laws,
regulations, rules or requirements of the Government of the United States of
America or agencies of said Government, and in the performance of this
Agreement, each of the parties hereto agrees to comply therewith.

 

12.This Agreement is a California contract and shall be governed by and
construed in accordance with the laws of the state of California. Any
controversy or claim arising out of or relating to this Agreement or the breach
thereof shall be settled by arbitration in California in accordance with the
rules of the American Arbitration Association then in effect, and judgment upon
the award rendered by the arbitrator or arbitrators shall be final and binding
upon the parties hereto.

 

 

 

 

13.If arbitration is required to enforce or to interpret a provision of this
Agreement, or otherwise arises with respect to the subject matter of this
Agreement, the prevailing party shall be entitled, in addition to, other rights
and remedies that it may have, to reimbursement for its expenses incurred with
respect to that action, including court costs and reasonable attorneys’ fees at
trial, on appeal;, and in connection with any petition for review.

 

14.This Agreement represents the entire agreement between the parties,
supersedes all their prior oral or written agreements or understandings, and
shall not be changed except by a further written agreement or a written
amendment to this Agreement executed by both parties.

 

15.The failure by either party to exercise any of its rights under this
Agreement shall not be construed as a waiver of such rights. Any such failure
shall not preclude the exercise of such rights at any later time.

 

16.Force Majeure. If any party is prevented from performing any of its
obligations hereunder by an occurrence beyond its reasonable control such as,
but not limited to, acts of God, fire, flood, war, insurrection, government
regulations, raw material shortage, strikes, or lack of common carrier
facilities, then the affected party shall be excused from performance for so
long as such occurrence exists.

 

17.Severability. If any term of this Agreement is in violation of, or prohibited
by, any applicable law or regulation, such term shall be deemed as amended or
deleted to conform to such law or regulation without invalidating or amending or
deleting any other term of this Agreement.

 

18.Notice. All notices, requests, demands or other communications under or with
respect to this Agreement shall be in writing and shall be deemed to have been
duly given if delivered personally or sent by certified or registered mail,
return receipt requested, postage prepaid, a nationally recognized courier
service or sent by facsimile transmission to the parties at their respective
addresses as set forth above, or at such other address as shall be designated by
a party in a written notice to the other parties.

 

19.Relationship of the Parties. The parties acknowledge that no joint venture
has been created by this Agreement and that neither party can take any action
that is legally binding on the other party without the prior consent of the
party to be charged. DISTRIBUTOR shall for all purposes be an independent
contractor and not an agent or employee of SUPPLIER or any of its affiliates.
DISTRIBUTOR and SUPPLIER are interested only in the results to be achieved, and
the conduct and control of the work or services of DISTRIBUTOR will lie solely
with DISTRIBUTOR.

 

 

 

 

20.Counterparts. This Agreement may be executed and endorsed in one or more
original or facsimile counterparts and each such facsimile counterpart shall,
for all purposes, be deemed to be an original, and all counterparts shall
together constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed in its name and behalf by its officer or officers duly authorized,
on the day and year first written above.

 

  MONTALVO IMPORTS, LLC       By: /s/               Name:  Alex Viecco          
Title:  President       DESTILADORA HUERTA REAL, S.A. de C.V       By: /s/      
        Name:  Carlos Gonzalez           Title:  President

 

 

 

 

Exhibit A

 

PROMISSORY NOTE

 

$320,000.00 Moorpark, California       September 1st, 2012

 

FOR VALUE RECEIVED, MONTALVO IMPORTS, LLC, a Delaware limited liability company
having its principal offices in Moorpark, California (the “Borrower”), promises
to pay to the order of DESTILADORA HUERTA REAL, S.A. de C.V., a Mexican
Corporation (the “Lender”), in lawful money of the United States of America, the
principal amount of Three-Hundred Twenty Thousand and No/100 Dollars
($320,000.00), and interest thereon from the date hereof on the unpaid principal
amount owing from time to time until the entire unpaid principal amount hereof
is paid in full at an interest rate equal to five percent (5%) per annum. The
Borrower shall make annual payments of accrued interest on the 1st day of
September of each calendar year during the term hereof beginning September 1st,
2013, and the entire principal indebtedness evidenced hereby, together with all
unpaid accrued interest hereunder, shall be due and payable in full on August
23rd, 2015.

 

In the event of (a) failure of the Borrower to make any payment to be made under
this Promissory Note within ten (10) days of its due date, (b) the dissolution
or liquidation of the Borrower, (c) the insolvency or inability to pay debts as
they mature of the Borrower, (d) the application for the appointment of a
receiver for the Borrower, (e) the filing of a petition or the commencement of a
proceeding by or against the Borrower under any provision of any applicable
Bankruptcy Code or other insolvency law or statute, or (f) any assignment for
the benefit of creditors by or against the Borrower, then in any such event the
Lender may without further notice, declare the remainder of the principal sum
hereof, together with all interest accrued thereon, at once due and payable, and
interest shall accrue thereafter at the lesser of (x) interest rate due
hereunder plus four percent (4%), and (y) the maximum rate allowed by law until
paid in full. Failure to exercise this option shall not constitute a waiver of
the right to exercise the same at any other time.

 

The Borrower has the right to make prepayments of principal at any time before
they are due. When the Borrower makes a prepayment, the Borrower shall notify
the Lender in writing that the Borrower is doing so. The Borrower may make a
full prepayment or partial prepayments without paying any prepayment charge. The
Lender shall use all of the prepayments to reduce the amount of principal that
the Borrower owes under this Note.

 

 

 

 

The principal of and interest on this Note are payable in immediately available
funds of any coin or currency of the United States of America which on the
respective dates of payment thereof shall be legal tender for the payment of
public and private debts.

 

All sums received by the Lender for application to this Note may be applied by
the Lender to expenses, costs, interest, principal and other amounts owing to
the Lender in connection with this Note in the order selected by the Lender in
the Lender’s sole discretion.

 

This Note shall be construed in accordance with the laws of the State of
California. The Borrower hereby submits to the jurisdiction and venue of the
state and federal courts located in Ventura County, California and agrees that
the Lender may, at the Lender’s option, enforce the Lender’s rights under this
Note in such courts.

 

In the event the indebtedness evidenced or secured hereby be collected by or
through an attorney at law, the holder shall be entitled to collect reasonable
attorneys’ fees. In the event suit or action is commenced hereunder, the holder
shall be entitled to collect reasonable attorneys’ fees to be fixed by the
court, both in the trial court and upon any appeal. Demand, presentment,
protest, notice of protest and notice of dishonor are hereby waived by all
parties bound hereon.

 

IN WITNESS WHEREOF, the Borrower has duly executed this Note as of the day and
year first above written.

 

  BORROWER:       MONTALVO IMPORTS, LLC       By:       Alex Viecco, President

 

(the remainder of this page intentionally left blank)

